PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KIM, Geum, Cheol
Application No. 16/072,188
Filed: 24 Jul 2018
For: INTERNET PORTAL SYSTEM AND METHOD OF USE THEREFOR
:
:
:	DECISION ON PETITION
:
:
:

This is a petition to the petition to withdraw holding of abandonment filed July 27, 2022.
 
The petition is GRANTED.

The application was held abandoned for failure to timely submit a response to the non-final Office action mailed December 6, 2021, which set a three (3) month shortened statutory period for reply. A Notice of Abandonment was mailed July 19, 2022.

Petitioner asserts that the Office action mailed December 6, 2021, was not received. Petitioner asserts that the Office action mailed December 6, 2021 was not mailed to applicant’s current correspondence address. Petitioner notes that a power of attorney and change of correspondence address were filed September 28, 2021, but that the Office action mailed December 6, 2021 was mailed to the previous address of record. Petitioner notes that a Notice of Acceptance of Power of Attorney was mailed to the new address of record on June 22, 2022, after the mailing of the Office action on December 6, 2021. 

A review of the record reveals that a power of attorney and change of correspondence address were filed September 28, 2021. However, the Office action mailed December 6, 2021, was not mailed to the correspondence address indicated on the power of attorney and change of correspondence address. On June 22, 2022, the Office mailed a Notice of Acceptance of Power of Attorney to the new address. On July 19, 2022, a Notice of Abandonment was mailed to the new correspondence address given in the power of attorney filed September 28, 2021. 

As such, the showing of record is that a delay in processing the power of attorney and change of correspondence address resulted in the Office action mailed on December 6, 2021, being mailed to the previous address rather than the current correspondence address as requested by applicant. As the Office action mailed December 6, 2021 was not mailed to the current correspondence address as indicated by applicant, it could not have been received by applicant at the current address of record.

The petitioner has made a sufficient showing of nonreceipt of the Office action mailed December 6, 2021. As such, there is no abandonment in fact.  The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is being referred to Technology Center Art Unit 2445 for remailing of the Office action mailed on December 6, 2021, and for further processing in accordance therewith. The period for reply will be reset from the mailing date thereof.

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET